

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 4 TO LOAN AGREEMENT
 
THIS AMENDMENT NO. 4 TO LOAN AGREEMENT is made as of March 1, 2007 by and
between M&I MARSHALL & ILSLEY BANK, a Wisconsin banking corporation (“M&I”), and
TWIN DISC, INCORPORATED, a Wisconsin corporation (the “Borrower”).
 
IN CONSIDERATION OF the mutual covenants, conditions and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, it is hereby agreed
that:
 
ARTICLE I - DEFINITIONS
 
When used herein, the following terms shall have the meanings specified:
 
1.1           Amendment.  “Amendment” shall mean this Amendment No. 4 to Loan
Agreement.
 
1.2           Loan Agreement.  “Loan Agreement” shall mean the Loan Agreement
between M&I and the Borrower, dated as of December 19, 2002 together with the
Exhibits and Schedules attached thereto, as amended by an Amendment No. 1 to
Loan Agreement dated as of September 13, 2004, a Letter Agreement dated as of
March 14, 2005, a Letter Agreement dated as of June 30, 2005, a Letter Agreement
dated as of October 21, 2005, an Amendment No. 2 to Loan Agreement dated as of
April 10, 2006 and an Amendment No. 3 to Loan Agreement dated as of October 31,
2006.
 
1.3           Other Terms.  The other capitalized terms used in this Amendment
shall have the definitions specified in the Loan Agreement.
 
ARTICLE II - AMENDMENTS
 
The Loan Agreement is amended as of the date hereof as follows:
 
2.1           Section 4.11 – Capital Expenditures.  Section 4.11 is amended in
its entirety to read as follows:
 
4.11           Capital Expenditures.  Make, or enter into any binding agreement
to make, expenditures for fixed or capital assets (including expenditures
financed with Permitted Indebtedness) in excess of (i) $17,000,000 in the
aggregate for Borrower’s fiscal year ending June 30, 2007 and (ii) $15,000,000
in the aggregate for each fiscal year thereafter, in each case on a
noncumulative basis.
 
2.2           Section 7.1 – Definitions - Revolving Credit Commitment.  The
definition of “Revolving Credit Commitment” in Section 7.1 is amended in its
entirety to read as follows:
 
“Revolving Credit Commitment” shall mean the commitment of M&I to make Revolving
Credit Loans to the Borrower up to a maximum principal amount of (i) Sixty
Million Dollars
 

QBMKE\6050039.2
 
 

--------------------------------------------------------------------------------

 

($60,000,000) during the period beginning March 7, 2007 through and including
March 16, 2007 and (ii) Thirty-Five Million Dollars ($35,000,000) at all times
before such period and after such period, in each case minus the undrawn face
amount of outstanding Letters of Credit.
 
2.3           Exhibit C.  Exhibit C to the Loan Agreement is replaced with
Exhibit C to this Amendment.
 
2.4           Miscellaneous Amendments.  The Loan Agreement, the Revolving
Credit Note, and all other agreements, documents, instruments and materials
executed and delivered heretofore or hereafter pursuant to the Loan Agreement
are deemed hereby to be amended so that any reference therein to the Loan
Agreement shall be a reference to such documents as amended by or pursuant to
this Amendment.  Any references contained in the Loan Agreement or any related
documents to the Revolving Credit Note shall refer to the Revolving Credit Note
in the form of Exhibit C attached to this Amendment.
 
ARTICLE III - ITALIAN RESTRUCTURING
 
Notwithstanding anything in the Loan Agreement to the contrary, the Italian
Restructuring shall not be considered for purposes of determining the Borrower's
compliance with Section 4.3 (Indebtedness), Section 4.5 (Disposition of Assets),
Section 4.6 (Investments) and Section 4.8 (Transactions with Affiliates).  The
term “Italian Restructuring” shall mean, collectively, the following:  a sale by
the Borrower to Twin Disc Technodrive Srl, an Italian corporation
(“Technodrive”) of the stock of three of the Borrower’s wholly owned European
subsidiaries:  B.C.S. Srl, an Italian corporation (“BCS”), B.C.S. Service Srl,
an Italian corporation (“BCS Service”) and Vetus Italia Srl, an Italian
corporation, (“Vetus”) for an aggregate purchase price for the stock of the
three companies of €16,715,000.  The stock purchase would be funded by a loan,
in an amount not to exceed €16,715,000, from the Borrower to Twin Disc
International, S.A. (“Twinsa”).  Twinsa would, in turn, lend these funds to
Technodrive to complete the stock purchase from the Borrower.  Twinsa would
deliver to the Borrower its promissory note in the aggregate amount of
€16,715,000, and Technodrive would deliver its promissory note to Twinsa for
such amount, in each case representing a purchase price of €12,285,000 for BCS,
€75,600 for BCS Service and €4,354,400 for Vetus.  Technodrive, BCS, BCS Service
and Twin Disc Srl, an Italian corporation, would be consolidated and merged into
a single corporation, with Technodrive being the surviving
corporation.  Technodrive would then be renamed “Twin Disc Srl.”  The Italian
Restructuring shall all be accomplished pursuant to and in accordance with the
written proposal provided by the Borrower to M&I on February 5, 2007.
 
ARTICLE IV - REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to M&I that:
 
4.1           Loan Agreement.  All of the representations and warranties made by
the Borrower in the Loan Agreement are true and correct on the date of this
Amendment.  No Default or Event
 

 
QBMKE\6050039.2
 
 

--------------------------------------------------------------------------------

 

of Default under the Loan Agreement has occurred and is continuing as of the
date of this Amendment.
 
4.2           Authorization; Enforceability.  The making, execution and delivery
of this Amendment and the Revolving Credit Note, and performance of and
compliance with the terms of the Loan Agreement as amended and of the Revolving
Credit Note, have been duly authorized by all necessary corporate action by the
Borrower.  This Amendment and the Revolving Credit Note constitute the valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.
 
4.3           Absence of Conflicting Obligations.  The making, execution and
delivery of this Amendment and the Revolving Credit Note, and performance and
compliance with the terms of the Loan Agreement as amended and of the Revolving
Credit Note, do not violate any presently existing provision of law or the
Articles of Incorporation or Bylaws of the Borrower or any Subsidiary or any
agreement to which the Borrower or any Subsidiary is a party or by which any of
them are bound.
 
ARTICLE V - MISCELLANEOUS
 
5.1           Continuance of the Loan Agreement.  Except as specifically amended
by this Amendment, the Loan Agreement and all other agreements, documents,
instruments and materials executed and delivered heretofore or hereafter
pursuant to the Loan Agreement shall remain in full force and effect.
 
5.2           Expenses and Attorney’s Fees.  The Borrower shall pay all fees and
expenses incurred by M&I, including the reasonable fees of counsel, in
connection with the preparation of this Amendment and the consummation of the
transactions contemplated by this Amendment, and the protection or enforcement
of the rights of M&I under this Amendment.
 
5.3           Survival.  All agreements, representations and warranties made in
this Amendment or in any documents delivered pursuant to this Amendment shall
survive the execution of this Amendment and the delivery of any such document.
 
5.4           Governing Law.  This Amendment and the other documents issued
pursuant to this Amendment shall be governed by, and construed and interpreted
in accordance with, the laws of the State of Wisconsin applicable to contracts
made and wholly performed within such state.
 
5.5           Counterparts; Headings.  This Amendment may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  Article and Section
headings in this Amendment are inserted for convenience of reference only and
shall not constitute a part hereof.
 
5.6           Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Amendment or affecting the
validity or enforceability of such provision in any other jurisdiction.
 

 
QBMKE\6050039.2
 
 

--------------------------------------------------------------------------------

 

5.7           Effectiveness.  This Amendment shall be effective as of the date
first written above upon receipt by M&I of the following items:
 
(a)           this Amendment duly executed by the Borrower;
 
(b)           the Revolving Credit Note duly executed by the Borrower;
 
(c)           a certificate of the secretary or an assistant secretary of the
Borrower dated the date hereof as to:  (i) the incumbency and signature of the
officers of the Borrower who have signed or will sign this Amendment, the
Revolving Credit Note and the other documents required hereunder; and (ii) the
adoption and continuing effect of resolutions of the Board of Directors of the
Borrower authorizing the execution and delivery of this Amendment, the Revolving
Credit Note and the other documents required hereunder;
 
(d)           an executed amendment to the Note Agreement dated as of April 10,
2006, described in clause (f) of the definition of Permitted Indebtedness
contained in the Loan Agreement, which shall be in a form acceptable to M&I; and
 
(e)           such additional supporting documents and materials as M&I may
reasonably request.
 

 
QBMKE\6050039.2
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 4 to
Loan Agreement as of the date first written above.
 



 
M&I MARSHALL & ILSLEY BANK
 
By:______________________________________
Title:______________________________________
 
 
 
Attest:______________________________________
Title:______________________________________
 
 
 
TWIN DISC, INCORPORATED
 
 
By:______________________________________
Title: Vice President – Finance, Chief Financial Officer and Secretary
 


 
QBMKE\6050039.2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
AMENDED AND RESTATED REVOLVING CREDIT NOTE
 


 
$60,000,000.00                                                                                                           Milwaukee,
Wisconsin
September 13, 2004
as amended and restated on October 31, 2006
as further amended and restated on March 1, 2007


FOR VALUE RECEIVED, TWIN DISC, INCORPORATED, a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of M&I MARSHALL & ILSLEY BANK,
a Wisconsin banking corporation (“M&I”), on the Revolving Credit Termination
Date (as defined in the Loan Agreement referred to below) (or such earlier
maturity date resulting from acceleration) the principal sum of SIXTY MILLION
DOLLARS ($60,000,000.00) or such lesser amount of revolving credit loans which
are owing from the Borrower to M&I under the Revolving Credit Commitment
provided for in the Loan Agreement referenced below.  The Borrower hereby agrees
to make all required payments of principal necessary so that the outstanding
amount of revolving credit loans plus the undrawn face amount of letters of
credit, all as described in the Loan Agreement, shall not at any time, exceed
the Revolving Credit Commitment, as defined in the Loan Agreement.
 
The unpaid principal shall bear interest from the date hereof until paid at an
annual rate, computed on the basis of a 360-day year, as set forth in the Loan
Agreement.  Interest accrued on the outstanding principal balance shall be
payable on the last day of each month, commencing on September 30, 2004, and
continuing thereafter until the outstanding principal balance is repaid in full,
with all accrued interest paid with the final payment of principal.  Interest
will be payable in the amounts in accordance with the terms of the Loan
Agreement.  The Borrower hereby agrees to pay such interest.
 
In the event that any amount of the principal of, or interest on, this Note is
not paid when due (whether at stated maturity, by acceleration or otherwise),
the entire principal amount outstanding under this Note shall bear interest at
the annual rate equal to the rate otherwise in effect under the Loan Agreement
plus three percent (3%) from the due date until all such overdue amounts have
been paid in full.
 
Payments of both principal and interest and other amounts due hereunder are to
be made in lawful money of the United States of America at the offices of M&I
Marshall & Ilsley Bank, Attention:  Commercial Loan Department, 770 North Water
Street, Wisconsin 53202, or at such other place as the holder shall designate in
writing to the maker.
 
The makers and all endorsers hereby severally waive presentment for payment,
protest and demand, notice of protest, demand and of dishonor and nonpayment of
this Note.  The Borrower hereby agrees to pay all reasonable fees and expenses
incurred by M&I or any subsequent holder, including the reasonable fees of
counsel, in connection with the protection and enforcement of the rights of M&I
or any subsequent holder of this Note, including without limitation, the
collection of any amounts due under this Note and the protection and enforcement
 

QBMKE\6050039.2
 
 

--------------------------------------------------------------------------------

 

of such rights in any bankruptcy, reorganization or insolvency proceedings
involving the Borrower, both before and after judgment.
 
This Note constitutes the Revolving Credit Note described in that certain Loan
Agreement, as amended (the Loan Agreement, as previously amended and as further
amended from time to time, is referred to herein as the “Loan Agreement”) dated
as of December 19, 2002 by and between M&I and the Borrower to which Loan
Agreement reference is hereby made for a statement of the terms and conditions
under which the Revolving Credit Loans evidenced hereby may be made and a
description of the terms and conditions upon which this Note may be prepaid in
whole or in part.  In case an Event of Default, as defined in the Loan
Agreement, shall occur, the entire unpaid principal and accrued interest may be
automatically due and payable or may be declared due and payable as provided in
the Loan Agreement.
 
This Note is an amendment and restatement of that certain Amended and Restated
Revolving Credit Note executed by the Borrower payable to the order of M&I in
the original principal amount of $35,000,000 dated as of September 13, 2004, as
amended and restated on October 31, 2006 (the “Prior Note”) and evidences an
extension and continuation of the indebtedness evidenced by the Prior Note.  The
Borrower hereby acknowledges and agrees that such indebtedness has not been
repaid or extinguished and that the execution hereof does not constitute a
novation of the Prior Note.  Moreover, this Note shall be entitled to all
security and collateral to which the Prior Note was entitled, without change or
diminution in the priority of any lien or security interest granted to secure
the Prior Note.  The maximum principal amount of Revolving Credit Loans which
may be advanced under the Loan Agreement was increased to $60,000,000.
 


 
TWIN DISC, INCORPORATED
 
By:______________________________________
Its:  Vice President – Finance, Chief Financial Officer and Secretary

 
QBMKE\6050039.2
 
 

--------------------------------------------------------------------------------

 
